Exhibit 10.1

LOGO [g96645img001.jpg]

December 18, 2007

PERSONAL AND CONFIDENTIAL

Timothy P. Losik

525 South Road

Rye, NH 03870

Subject:       Permanent Job Offer

Dear Tim:

StockerYale, Inc, is pleased to offer you a full time, permanent position as
Chief Operating/Financial Officer reporting to Mark Blodgett, CEO, starting as
soon as possible on or after January 14, 2008. The details of this offer are the
following:

 

  •  

Your salary and benefits will be in conformity with the programs and policies in
effect or those that StockerYale, Inc., Salem, New Hampshire can modify and
institute at one time or another or which may be required by the applicable
laws. A benefits summary is enclosed.

 

Base Salary    Your annual salary is $200,000 to be paid on a weekly basis. From
this amount will be subtracted the deductions required by the law and those
necessary to compensate the benefits which will be provided to you. Your salary
will be directly deposited into your account, by bank transfer, every week.

 

Compensation

Review

Restricted Stock Grants

  

After six months on or about June 30, 2008 you will be eligible for a
compensation review.

You will be eligible for an initial grant of 150,000 shares vesting over four
years and for additional performance-based annual grants from the board of
directors’ compensation committee (Eligible June 30, 2008). We expect that those
additional grants would be in line with this initial grant based on our
performance expectations.

Vacation    You have the right to four (4) weeks of vacation per year effective
immediately.

 

Insurance

Plans and Benefits Executive Life Insurance

   On February 1, 2008, you will be eligible for the company’s collective
insurance plans, including health, disability and life. On appointment, you will
be eligible for an executive life insurance policy of 2 x’s your salary.

 

1



--------------------------------------------------------------------------------

We ask you to sign two documents entitled “Code of Business Conduct and Ethics”
and “Non-Competition, Non-solicitation and Confidentiality Agreement” on your
start date.

We are very pleased to offer you this position. Mark, Ray, Ben, Phil and I are
all looking forward to working with you. If you have any questions, please call
me at any time.

 

    Accepted on: 1/7/08 By:    /s/ Marianne Moffeur     Signature:    /s/
Timothy P. Losik   Marianne Moffeur       Timothy P. Losik   Senior Vice
President and Chief Financial Officer      

 

2